Citation Nr: 0946551	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  02-21 597	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from February 1975 to 
February 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied service connection for cervical 
spine disability.  Service connection had previously been 
denied in an unappealed rating decision in November 1992.

By a September 2003 decision, the Board granted the veteran's 
request to reopen the claim of entitlement to service 
connection.  The Board then remanded the case for further 
development.  Following the requested development, the RO in 
Cleveland, Ohio, denied the veteran's claim of entitlement to 
service connection again.  Thereafter, the Board denied the 
claim in a decision dated in November 2004.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  By an order dated in 
August 2005, the Court remanded the issue in response to a 
joint motion to remand, which the Court incorporated by 
reference.  The joint motion concluded that a remand was 
necessary because in its November 2004 decision the Board had 
failed to discuss the "positive evidence" contained in an 
October 2003 medical report from VA's Dr. McQuarrie.  

The Board again denied the claim in a decision dated in March 
2006.  At the heart of the veteran's claim is his averment 
that he suffered an injury to his neck in a vehicular 
accident in service, an accident that is not documented in 
his service treatment records (STRs); his separation 
examination showed no related complaint or abnormality.  

In its March 2006 decision, the Board noted that the veteran 
was competent to provide lay testimony that the accident he 
described happened, and that he hurt his neck.  The Board 
relied on the medical opinion of a March 2004 VA examiner who 
noted that he could find nothing in the veteran's STRs that 
was responsible for the veteran's current spine disability, 
and that the veteran had had multiple injuries to the neck 
over the 20 years preceding the 2004 examination.  The 
examiner concluded that it is more likely than not that the 
veteran's arthritis in the cervical spine was a naturally 
occurring phenomenon.  The veteran appealed again to the 
Court.  

By an order dated in August 2007, the Court again remanded 
the issue in response to a joint motion to remand, which the 
Court incorporated by reference.  The joint motion concluded 
that a remand was necessary because, in its March 2006 
decision, the Board relied on the VA medical examination and 
opinion that was predicated on the absence of any evidence of 
an in-service accident or treatment of neck complaints, and 
because the Board did not consider the veteran's lay 
testimony as it related to the continuity of his 
symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006).  

The Board notes that its September 2003 remand ordered that 
an orthopedic examination be afforded--the March 2004 
examination noted above.  The remand order stated that, for 
each diagnosis reported, the examiner was to provide a 
medical opinion, based on the examination findings and a 
review of the claims folder, as to whether it is at least as 
likely as not that the veteran's current cervical spine 
disorder is the result of an old injury to the neck, such as 
the one the veteran contends he incurred in a motor vehicle 
accident in service.  Because the March 2004 examiner based 
his opinion on the absence of evidence of such an accident 
recorded in the STRs, rather than basing his opinion on the 
injury as described by the veteran, the Board remanded again 
in January 2008 for another examination and medical opinion.  
The January 2008 remand also ordered that the Veteran be 
apprised of the criteria for assigning disability ratings or 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  




FINDING OF FACT

The veteran's cervical spine disability, including arthritis, 
was first manifested many years after service; the disability 
is not related to service.


CONCLUSION OF LAW

The veteran's cervical spine disability is not the result of 
disease or injury incurred in or aggravated by service; nor 
may arthritis of the cervical spine be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2002 and July 2008.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claims, any timing errors have been cured by 
the RO's subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/, supra. 

The RO also provided a statement of the case (SOC) and four 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet. 

II.  Factual Background

The veteran contends that he injured his cervical spine in 
service in 1976 when an armored personnel carrier (APC) in 
which he was riding hit a tree.  He states that he sustained 
a whiplash injury but avers that the residuals of that injury 
did not become apparent until after service.  He acknowledges 
that his STRs are completely negative for any complaints or 
clinical findings of a cervical spine disorder.  The report 
of his January 1977 service separation examination shows that 
his neck and spine were normal.  He stated in March 1992 that 
he received medical care in a field hospital.  He testified 
at his hearing that the accident was never reported to 
authorities because the APC was not damaged from hitting the 
tree.  

Manifestations of cervical spine disability were not 
clinically recorded until December 1988, when the veteran 
sustained a whiplash injury in an automobile accident.  He 
was taken to Akron City Hospital where x-rays were negative 
for a fracture, destructive change, or subluxation involving 
bones of the cervical spine.  The x-rays did, however, reveal 
mild degenerative changes involving C4 and C5 with relative 
narrowing of the interspace and associated impingement upon 
the intervertebral foramina.  Records from the Sports 
Medicine Center and from Philip Wilcox, M.D., dated from July 
1990 to July 1992, confirmed the presence of degenerative 
joint disease (arthritis) at that level.  They also show that 
in June 1990 the veteran injured his neck again when a tire 
fell on him.

During a VA orthopedic examination in July 1992, the examiner 
noted that the veteran had advanced degenerative arthritis at 
C4-C5 and very minimal arthritis at C6.  He stated that 
because the remainder of the cervical spine was relatively 
normal, the arthritis at C4-C5 could be the result of old 
trauma.  

The veteran re-injured his neck when he was involved in two 
more motor vehicle accidents, in January 1997 and January 
2001.  The primary diagnosis, however, continued to be 
arthritis of the cervical spine.  An MRI, performed by VA in 
February 2001, also showed degenerative disc disease at 
multiple levels, including C4-C5, C5-C6, and C6-C7.  A 
November 2003 MRI performed by VA revealed a herniated 
nucleus pulposus at C4-C5.

In May 2003, the veteran consulted his treating orthopedist, 
Dr. Wilcox, in regard to the etiology of the arthritis and 
degenerative disc disease in his cervical spine.  Although 
Dr. Wilcox acknowledged the veteran's report of a motor 
vehicle accident in service, he noted that no formal 
evaluation had been done at the time.  He also noted that he 
commonly saw degenerative arthritis of the cervical spine 
which had occurred spontaneously, i.e., without associated 
trauma.  Therefore, he concluded that without an evaluation 
in service he could not establish the claimed inservice 
injury as the source of the veteran's current cervical spine 
disorder.  

As noted, the Board remanded in July 2003 in order that the 
veteran be afforded a VA examination, with the express 
purpose of eliciting a medical opinion as to whether it was 
at least as likely as not that the current spine disorder is 
the result of an old injury to the neck, such as the one the 
veteran contends he incurred in a motor vehicle accident in 
service.  

On remand from the Board, the veteran was afforded a VA 
examination given in October 2003.  It is potentially 
"positive evidence" from this examination by Dr. McQuarrie 
that precipitated the joint motion that led to the Court's 
August 2005 remand.  Specifically identified by the 2005 
joint motion was the conclusion of Dr. McQuarrie that the 
veteran: 

has persistent pain in the cervical spine, 
associated with limitation of movement.  Pain did 
not appear until 3 years following the second 
whiplash injury.  By the time of that injury, he 
already had degenerative arthritis visible on C-
spine x-rays--suggesting that the first whiplash 
event (sustained during military maneuvers) was not 
as trivial as the patient thought at the time.

The veteran was examined again, by another examiner, in March 
2004.  That examiner noted that there was no documentation of 
any spine injury or spine treatment that could have been 
responsible for the veteran's current spine injury.  The 
examiner noted the veteran's multiple injuries to the neck 
over the preceding 20 years, and noted that he could find 
nothing in the veteran's STRs that was responsible for the 
veteran's current spine disability.  The examiner concluded 
that it is more likely than not that the veteran's arthritis 
in the cervical spine was a naturally occurring phenomenon.

The veteran submitted an undated letter from Aliya Ali, M.D., 
which was received into the record in January 2006.  In this 
letter, Dr. Ali said that she had reviewed the available 
medical records, and interviewed the veteran.  Dr. Ali 
recounted the veteran's claimed in-service accident, and his 
subsequent motor vehicle accident in 1988 that resulted in 
the taking of cervical spine x-rays that in turn revealed 
what Dr. Ali described as "a significant amount of 
degenerative arthritis."  Dr. Ali concluded that it is at 
least as likely as not that the premature arthritis seen on 
the veteran's 1988 x-rays was due to a previous injury.  
While there was no documentation of the accident in service, 
Dr. Ali said that the recurrent persistent headaches and 
popping in the veteran's neck, which the veteran reported 
having experienced subsequent to the in-service accident, 
"could be consistent with cervical spine trauma."  
(emphasis added)

As noted, the Board remanded in January 2008 to afford the 
Veteran another VA spine examination.  That examination was 
performed in January 2009 by a VA physician's assistant, and 
was acknowledged by a VA internist.  

The January 2009 examiner recorded the Veteran's statements 
associated with his claimed 1976 in-service motor vehicle 
accident.  The Veteran reported that he experienced pain to 
the posterior aspect of his neck that lasted for two to three 
days, which later resolved.  The Veteran reported that he had 
had recurrent neck pain ever since.  The Veteran reported 
that he never reported the accident.  The Veteran also 
reported multiple other injuries to his neck.  

The examiner noted that a medical note in the Veteran's C-
file (dated in September 2001) stated that the Veteran's neck 
pain began in 1988, and that an April 2002 note stated that 
the Veteran's pain had begun 10 years earlier, or in 1992.  
The examiner noted that there were no records prior to 1988 
reporting neck pain.  The Veteran reported that he was 
involved in a motor vehicle accident in 1988, that he was 
diagnosed with whiplash, and that he had had neck pain ever 
since that 1988 accident.  At the time of the 1988 accident, 
radiographic evidence reported arthritic and degenerative 
changes in the Veteran's cervical spine.  The Veteran also 
reported a 1997 neck injury from a falling tire, and another 
motor vehicle accident in 2001 that also involved a neck 
injury.  

The Veteran reported to this examiner that his pain is 
constant and chronic, but reportedly did not impair his 
ability to walk or to carry out the duties of his sedentary 
job in real estate sales.  After reporting the results of his 
examination, the examiner diagnosed degenerative disc 
disease.  In response to the Board's request for a nexus 
opinion, the examiner stated that he would have to resort to 
speculation to determine that the Veteran's cervical spine 
condition was related to the accident in service, or to any 
of the aforementioned accidents in 1988, 1997, or 2001.  

In response to the foregoing examination report, the Veteran 
submitted, through counsel, another opinion letter from Dr. 
Ali, which was dated in April 2009.  Dr. Ali recalled her 
earlier letter, and summarized the January 2009 VA examiner's 
report, asserting that that report confirmed the Veteran's 
claimed injury occurred in 1976 while the Veteran was riding 
in a vehicle that struck a tree.  Dr. Ali also noted that the 
Veteran suffered additional injuries to his neck in 1988, 
1997, 2001, and 2003.  She noted that the 1988 injury 
resulted in the Veteran's having x-rays that revealed what 
she called "a significant amount of degenerative changes."  
Even if the degenerative changes were to be categorized as 
"mild", Dr. Ali continued, in a 39-year-old (the Veteran's 
age at that time) there should "ideally" be no 
degeneration.  She therefore concluded that even mild 
degenerative changes is a significant finding.  

Because all of the Veteran's other reported injuries occurred 
after 1988, and because it is also "unusual" to have 
degenerative changes on x-ray at the age of 39 without some 
antecedent injury or repetitive trauma, she concluded that it 
was her medical opinion that the Veteran's accident in the 
military more likely than not resulted in "acceleration" of 
degenerative arthritis and is evident in the premature 
arthritis seen on his 1988 cervical x-rays as well as his now 
debilitating cervical arthritis.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See, e.g., 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Further, if 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be 
presumed to be incurred during service if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a).  Here, however, the evidence shows 
that the veteran's cervical spine arthritis was not 
documented until the x-rays following his 1988 motor vehicle 
accident showed mild degenerative changes.  Service 
connection on a presumptive basis is therefore not warranted.

Here, there is ample medical evidence of a current cervical 
spine disability.  Even though the veteran's STRs contain no 
documentation of an in-service accident, and the veteran has 
testified, inter alia, that there was no report made of the 
averred accident, the Board finds that the veteran is 
competent to provide lay testimony that the accident happened 
and that he hurt his neck.  However, even if the occurrence 
of the accident in service is conceded, because there is no 
medical evidence showing a chronic condition during service, 
there must be a showing of continuity of symptomatology after 
service to support a finding of chronicity, or a showing of a 
medical nexus between disability shown years after service 
and the in-service injury.  For the following reasons, the 
Board finds that there is neither credible evidence of 
continuity of symptomatology nor a persuasive showing of a 
medical nexus between a 1976 motor vehicle accident and a 
disability first identified in 1988, more than a decade after 
the Veteran left military service.  

The veteran contends that the July 1992 VA radiologist's 
notation that the veteran had advanced degenerative arthritis 
at C4-C5 and very minimal arthritis at C6, supports the claim 
of a nexus between his current cervical disability and his 
military service.  The radiologist stated that because the 
remainder of the cervical spine was relatively normal, the 
arthritis at C4-C5 could be the result of old trauma.  The 
Board finds that this conclusion by the 1992 radiologist does 
not rise to the level of persuasive medical nexus evidence 
because he did not specifically connect the veteran's current 
degenerative cervical spine arthritis to his in-service APC 
accident.  He only said that the arthritis could be the 
result of old trauma, without specifying what trauma or when 
that trauma took place.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (by using the term "could," without supporting 
clinical data or other rationale, doctor's opinion simply was 
too speculative to provide the degree of certainty required 
for medical opinion).  

Also offered into evidence as a nexus opinion is the first, 
undated, letter from Dr. Ali, received in January 2006.  In 
that letter, Dr. Ali said that she had reviewed the available 
medical records, though she gave no indication as to what 
medical records were available to her.  She also noted that 
she had interviewed the veteran, but did not indicate that 
she had examined him.  Dr. Ali reviewed the veteran's self-
reported history of the in-service accident, and his 
subsequent motor vehicle accident in 1988 that resulted in 
the taking of cervical spine x-rays that revealed "a 
significant amount of degenerative arthritis."  Dr. Ali 
concluded that it is at least as likely as not that the 
"premature arthritis" seen on the veteran's 1988 x-rays was 
due to a previous injury.  While there was no documentation 
of the accident in service, Dr. Ali said that the recurrent 
persistent headaches and popping in the veteran's neck 
"could be consistent with cervical spine trauma."  
(emphasis added).  

The Board is not persuaded by Dr. Ali's first opinion for two 
reasons.  First, Dr. Ali said in her opinion that the 1988 x-
rays found "a significant amount of degenerative 
arthritis."  What the 1988 radiologist's report actually 
said was that there were "mild degenerative changes" 
(emphasis added).  This distinction is significant when 
taking into account other medical professionals' opinions 
that the veteran's mild degenerative changes were likely 
naturally occurring.  Next, Dr. Ali did not say that the 
veteran's current cervical spine disability is etiologically 
related to his service or to the averred accident.  What she 
said was that the veteran's symptoms "could be consistent 
with cervical spine trauma" (emphasis added).  Once again, 
the use of the term "could" is simply too speculative to 
provide the degree of certainty required for medical nexus.  
Bloom, supra.  Additionally, Dr. Ali relied on the veteran's 
report of having headaches and a popping in his neck after 
the accident.  Although the veteran is competent to report 
such things, he did not report such a problem in service or 
at separation from service when an examination revealed no 
abnormality.  The Board does not find that the veteran 
experienced these symptoms as reported to Dr. Ali.  This is 
so because the absence of any report contemporaneous with 
service or thereafter (when the veteran allegedly was 
experiencing such problems) is more persuasive than the 
veteran's recollection many years after the fact.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest 
may affect the credibility of testimony).  Moreover, the 
Veteran did not report having had such problems when he was 
seen at various times after the 1988 accident.  Indeed, even 
his pain was reported as having its onset in 1988 or 
thereafter.  The Veteran did not report having continued 
problems since service until after he began prosecuting his 
claim.  The Board therefore finds his history of continued 
symptoms since service incredible.  (Even when he filed a 
claim in 1981, no mention was made of a neck problem.)  
Consequently, the Board concludes that Dr. Ali's opinion was 
not based on an accurate factual predicate.

While the March 2004 VA examiner did not take into account 
the Veteran's recitation of events in service, this 
examiner's conclusion that arthritis was a naturally 
occurring phenomenon when first shown in 1988 is not without 
support in the record.  The Veteran's own private 
orthopedist, Dr. Wilcox, who treated the veteran since 1990, 
confirmed that the veteran had mild degenerative changes at 
C4 and C5.  In response to a discussion with the veteran, Dr. 
Wilcox noted that he could not specify any relationship of 
these degenerative changes to the injury that the Veteran 
said he sustained in the 1970s because there was no formal 
evaluation at that time.  Dr. Wilcox also noted that he had 
told the Veteran that he commonly saw degenerative arthritis 
of the cervical spine that occurs spontaneously and that is 
"totally unrelated" to trauma.  

Regarding Dr. Ali's second letter, dated in April 2009, the 
Board finds that the aforementioned opinions are more 
persuasive, especially given that there is a lack of credible 
evidence showing continuity of symptomatology.  Dr. Ali noted 
that it is illogical to believe that the acute injury 
received in 1988 could have produced the degenerative changes 
seen on the x-rays taken right after that accident.  While 
that may certainly be true, it does not answer the question 
of whether the Veteran's current cervical spine disability is 
a result of the 1976 in-service motor vehicle accident.  Dr. 
Ali appears to conclude that there could be no other 
explanation for the 1988 evidence of degenerative changes.  
Nevertheless, Dr. Ali asserted in this letter that in a 39-
year-old there should "ideally" be no degeneration in x-
rays at that age, and also stated that "[i]t is also unusual 
to have degenerative changes on an x-ray at the age of 39 
without some antecedent injury or repetitive trauma."  In so 
saying, however, she leaves no room for circumstances other 
than "ideal."  As it happens, there is other evidence, 
noted above, that refutes Dr. Ali's contentions.  

First, the Veteran's own treating orthopedist, Dr. Wilcox, 
stated in his May 2003 opinion that he told the Veteran 
"that I commonly see degenerative arthritis of the cervical 
spine that occurred spontaneously that is totally unrelated 
to trauma."  (emphasis added).  Also of record, and 
discussed above, is the opinion of the March 2004 VA examiner 
that it was more likely than not that the veteran's cervical 
arthritis was a naturally occurring phenomenon.  

The Board also finds that Dr. Ali's conclusion is based in 
large measure on the Veteran having developed headaches and 
neck pain after the in-service accident.  However, as already 
noted, the Board has not found the Veteran's recitation of 
continuity of symptoms to be credible.  Had he developed such 
problems, why did he not mention them when examined for 
separation from service?  Moreover, his service records show 
that he was seen for various complaints, including sick call 
visits in 1977, following the 1976 putative injury to the 
neck, but he made no complaint about his neck.  Additionally, 
as noted above, he did not include a neck disability in a 
claim for VA benefits until after he hurt his neck in 1988 
and 1990.

The Board has considered the medical opinions that support 
the veteran's contention that his current disability is 
related to military service, and those that do not.  In the 
end, the Board finds that the preponderance of the evidence, 
as discussed above, is against the Veteran's claim that his 
current cervical spine disability is related to the 1976 in-
service motor vehicle accident.  

The radiologist's report did not connect the veteran's 
current disability to any specific previous trauma, and Dr. 
Ali's opinion was not based on an accurate factual premise 
with respect to continuity of symptoms.  The Board also notes 
that the veteran's own treating physician, Dr. Wilcox, who 
has treated him for many years and was familiar with his 
disability, was unable--when asked by the veteran--to connect 
the veteran's current disability to any in-service accident.  
See Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (Board not 
required to accept the opinions or contentions offered by any 
source).

As for the potentially "positive evidence" statement in Dr. 
McQuarrie's October 2003 medical report, it is important to 
note that even Dr. McQuarrie noted that the veteran did not 
have recurring pain until 3 years following the second 
whiplash injury, which contradicts what the veteran has 
otherwise claimed.  Dr. McQuarrie's report of when the 
chronic episodic pain began was taken directly from the 
veteran's own self-reported history.  Dr. McQuarrie's opinion 
was that the x-rays taken in 1988 had revealed degenerative 
arthritis and consequently suggested that the first whiplash 
injury in service was not as trivial as the veteran had 
thought at the time.  Such a statement does tend to support 
the veteran's assertion that the arthritis shown in 1988 was 
traceable to the in-service injury, but it is important to 
point out that the suggestion of a possible link is no more 
helpful than a statement that it was possible that arthritis 
was due to trauma.  That he even had the arthritis in 1988 
suggests that something was amiss even before the 1988 
injury.  It appears that every reviewer of the veteran's case 
would agree to that.  Nevertheless, like Dr. Ali's opinion, 
Dr. McQuarrie did not appear to account for the absence of 
any problem noted in service, even at the separation 
examination, or for many years thereafter, including 
naturally occurring arthritis.  Consequently, the Board gives 
less weight to these opinions than to the evidence that shows 
that the Veteran's neck complaints did not arise until the 
time of his 1988 civilian motor vehicle accident, 
notwithstanding x-ray evidence that, by that time, he had 
coincidentally begun to develop degenerative changes, changes 
believed by two competent medical professionals to not be at 
all unusual at that age.  

As already noted, there is no showing of continuity of 
symptomatology after service.  While the Veteran claimed at 
his January 2009 examination that he has had recurrent neck 
pain since his 1976 in-service motor vehicle accident, and 
while he is competent to testify to that, the Board finds 
that this averment is not supported by the other evidence of 
record.  First, the Veteran did not report any neck 
irregularity at the time of his separation examination in 
January 1977.  Moreover, contemporaneous medical reports of 
record show that the Veteran reported to a VA orthopedist in 
September 2001 that he had had chronic neck pain since 1988 
(which is some 12 years after leaving service) when he 
suffered whiplash in a motor vehicle accident.  The record 
also contains an April 2002 treatment note from his own 
treating physician (that was noted by the January 2009 VA 
examiner) indicating that the Veteran reported intermittent 
neck discomfort over the preceding 10 years, or since about 
1992.  In light of the Veteran's prior averments to these 
medical professionals that his neck pain did not begin until 
about 1988 at the earliest, and in light of the absence of 
any mention in the record of complaints related to the 
Veteran's cervical spine until 1988, the Board gives more 
weight to those earlier, contemporaneous records than to the 
Veteran's more recent averment that he suffered intermittent 
neck pain since a 1976 in-service motor vehicle accident.  
See Cartwright, supra.  The Board therefore finds that the 
requirement of a showing of continuity of symptomatology 
after service as required to support a finding of chronicity 
in accordance with 38 C.F.R. § 3.303(b) are not met.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, 
including the opinions expressed by Dr. McQuarrie in the 
report of his October 2003 VA examination, and by Dr. Ali in 
her two letters, the Board finds that the preponderance of 
the evidence is against this service connection claim.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for cervical spine 
disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


